VILLANTI, Judge,
Specially concurring.
Although I concur in the analysis and conclusions of the majority, Mr. Martin would be wise to recognize that the trial court apparently made an intentional deci*715sion to reduce his requested fees based upon the evidence presented. Since the order on fees is not being reversed for the entry of an order granting the fees requested but only for further findings of fact to support the reduction, additional litigation concerning these fees will do nothing but add to the contentiousness of these proceedings. The trial court took the fee request under advisement, made a thoughtful review of the time sheets and tasks performed, and then used its discretion to award fees in an amount it believed to be reasonable. While Mr. Martin is entitled to ask the court to specify exactly why it chose the amount it did, what is really to be gained in so asking? In my view, a request for an order that identifies how Mr. Martin overcharged the ward’s estate in the hopes that the trial court will suddenly agree that it abused its discretion in not awarding the full amount requested in the first instance is simply fodder for further litigation and a second appeal.